Citation Nr: 0529518	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic 
dermatophytosis, bilateral feet, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1948 and from January to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted an increased rating of 
30 percent disabling effective from March 18, 2003, to 
December 31, 2003, and a zero percent rating effective from 
January 1, 2004, for chronic dermatophytosis, bilateral feet.  

By a May 2005 communication, the veteran expressed his 
disagreement with the noncompensable evaluation for his 
dermatophytosis.  Thereafter, by a January 2005 rating 
decision, the noncompensable schedular evaluation for 
dermatophytosis was increased to 10 percent disabling.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, the matter of entitlement 
to an increased rating remains in appellate status.

In October 2005, the Board granted a motion submitted on 
behalf of the veteran to advance this case on the docket.


FINDING OF FACT

1.  Manifestations of the veteran's skin disorder include 
pain, itching, purplish discoloration of the plantar aspect 
of the right toe, and whitish, moist, malodorous skin in the 
interdigits of all the right toes.  The veteran's current 
medication for his feet consists of topical therapy.

2.  The veteran's chronic dermatophytosis, bilateral feet, 
does not cover 20 to 40 percent of the exposed areas of the 
veteran's body (head, fact, hands, etc.) and he has not 
required systemic therapy during the past 12 month period.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for chronic dermatophytosis of the feet have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.118, Diagnostic Codes 
7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Dermatophytosis is rated as disfigurement of the head, face, 
or neck (under Diagnostic Code 7800); scars (under Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under 
Diagnostic Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  As 
such, the veteran's service-connected chronic 
dermatophytosis, bilateral feet, is rated under Diagnostic 
Code 7806, pertinent to dermatitis or eczema.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent 
disability rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or there has been intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during a 
12-month period.  For a 30 percent rating, 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas must 
be affected, or there must have been systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during a 12-month period.  For a 60 percent rating, more than 
40 percent of the entire body or more than 40 percent of 
exposed areas must be affected, or there must have been 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during a 12-month period.  

By rating decision dated in February 1949, service connection 
was granted for epidermo phytosis, mild, both feet and a 
noncompensable disability rating was assigned.  This 
determination was confirmed and continued until a March 2004 
rating decision determined that a 30 percent evaluation for 
chronic dermatophytosis of both feet under Diagnostic Code 
7806 was warranted, effective from March 18, 2003, the date 
the evidence showed an increase in the veteran's service 
connected disability, until December 31, 2003, and a zero 
percent evaluation was warranted thereafter.  By a May 2004 
communication, the veteran expressed disagreement with the 
noncompensable evaluation only.  

The March 2004 rating decision was based on VA treatment 
records which showed that the veteran had been prescribed 
immunosuppressant medication in February 2003 and that he 
filled this prescription five times during the previous 12 
months.  VA treatment records further showed that the 
veteran's prescription was changed on December 5, 2003, and 
that this medication was last filled on December 17, 2003.  
Thereafter, immunosuppressant medication was discontinued and 
the veteran was treated with topical therapy.  

The above history of treatment is confirmed by a February 
2004 report of VA examination.  This examination report 
reflects that the veteran reported that his feet were much 
improved compared to how they were in 2003; however, he 
continued to complain of pain, itching, and sensitivity to 
touch over the metatarsophalangeal joints and overlying 
tissue.  

Objective findings revealed that the affected area consists 
of the plantar aspect of the right toe, plantar aspect of the 
metatarsophalangeal joint, and interdigit areas of all the 
right toes as well as the plantar aspect of the left foot and 
left toes.  The examiner noted denuded, scaly, and thick skin 
on the left foot and toes, purplish discoloration of the 
plantar aspect of the right toe, and whitish, moist, 
malodorous skin in the interdigits of all the right toes.  
The assessment included chronic dermatophytosis of both feet 
with periodic recurrences of worsened skin infection, chronic 
tinea pedis in the interdigital area of the toes of the feet, 
right side greater than left, and dry skin of the feet with 
desquamation.  

The examiner commented that the dermatophytosis of the feet 
is complicated by the history of diabetes mellitus, which 
acts in conjunction to increase his pain, hypersensitivity, 
and itching in both feet.  

An October 2004 VA dermatology progress note includes an 
assessment that the infection/ulceration in the past may have 
been due to diabetes mellitus.  Such a report only provides 
evidence against this claim. 

Upon consideration of the foregoing, by a January 2005 rating 
decision, an increased evaluation of 10 percent disabling, 
effective from January 1, 2004, was assigned for chronic 
dermatophytosis, bilateral feet.  Specifically, the RO 
determined that an increased rating of 10 percent disabling 
was warranted because the evidence showed that at least 5 
percent but less than 20 percent of the veteran's entire body 
was affected by his dermatophytosis.

In this regard, it is noted that the veteran has received 
treatment for facial eczema; however, service connection is 
not presently in effect for facial eczema.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
increasing the rating from 10 percent to the next higher 
rating of 30 percent, as there is insufficient evidence to 
demonstrate that the veteran has a skin disorder manifested 
by sufficient symptomatology so as to warrant the assignment 
of a 30 percent rating under Diagnostic Code 7806.  The 
recent medical evidence of record has not shown the 
disability affects 20 to 40 percent of the area involved.  
Further, the evidence reflects that the veteran's treatment 
consists of topical therapy for his symptomatology and is not 
undergoing any type of systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period, as required for a 30 percent 
rating.  Under the circumstances, the Board finds no 
reasonable basis on which to predicate a grant of the benefit 
sought on appeal.

In conclusion, the Board finds that the preponderance of the 
competent and probative evidence is against finding that a 
rating in excess of 10 percent is warranted for the veteran's 
chronic dermatophytosis, bilateral feet.  Thus, the benefit 
sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the May 2003 
and January 2005 letters, March 2004 rating decision, and 
January 2005 statement of the case collectively informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the May 2003 
and January 2005 letters, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the May 2003 letter was sent to the 
appellant prior to the March 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board also notes that the May 2003 and January 2005 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In 
addition, the appellant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran was afforded a VA 
examination and all identified and available medical records 
have been obtained.  

Accordingly, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim of 
entitlement to an increased rating for a skin disorder.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.

ORDER

An evaluation in excess of 10 percent for chronic 
dermatophytosis, bilateral feet.



_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


